[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 21, 2006
                             No. 05-16440                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 98-06006-CR-ASG

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

ALEJANDRO CORREA,
a.k.a. Alex Correa,
a.k.a. Alex Alvarez,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                          (September 21, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
      When this case was initially before us, we affirmed Alejandro Correa’s

conviction and sentence in all respects except that, on our own motion, we

remanded the case “for the sole purpose of correcting the judgment to accurately

reflect the criminal history category and guideline range under which Correa was

sentenced.” We did that because the district court had made a scrivener’s error in

the judgment. Although it adopted the presentence report and its recommended

findings and used them to sentence Correa, the court had misstated in the actual

judgment the criminal history and the guidelines range recommended in the report.

We made it clear in our prior opinion that except for that one scrivener’s error in

the judgment, “Correa’s convictions and sentences are AFFIRMED.”

      On remand the district court corrected the scrivener’s error, as we had

directed it to do, but Correa asked for more. He wanted a new sentence hearing

which the district court declined to give him because our limited mandate did not

permit it to change Correa’s sentence. The district court was correct. The law of

the case doctrine and the mandate rule circumscribed its authority on remand.

“The law of the case doctrine, self-imposed by the courts, operates to create

efficiency, finality and obedience within the judicial system. An appellate decision

binds all subsequent proceedings in the same case not only as to explicit rulings,

but also as to issues decided necessarily by implication on the prior appeal.”



                                          2
United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996) (quotation and

citations omitted). “The mandate rule is simply an application of the law of the

case doctrine to a specific set of facts. Our settled circuit law obligates a district

court to follow our mandates, and not to assert jurisdiction over matters outside the

scope of a limited mandate, which constitutes abuse of discretion.” Id. (quotation

and citations omitted).

      Correa contends that an exception to the mandate rule applies for three

reasons. First, he says that the Supreme Court's decision in United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738 (2005), constitutes a change in the governing

law. We need not decide that because the district court in denying Correa’s request

to be resentenced explicitly stated that it would have imposed exactly the same

sentence under the Booker regime it had imposed before that decision. A remand

for the purpose of having the court restate that conclusion would be pointless.

      Second, Correa contends that the district court should have deviated from

our mandate because two of the state court convictions considered in calculating

his criminal history have since been vacated and that constitutes a change in the

facts. It is not a change in the facts relevant to the only matter open to the district

court due to the narrow scope of the remand. We affirmed the sentence in all

respects except that we directed the district court to correct the judgment to reflect



                                            3
the criminal history and guidelines range that were set out in the presentence report

which it had adopted. A subsequent change in the status of Correa’s state court

convictions does not change what the presentence report showed at the time of

sentencing. This is not a case in which we vacated the sentence and remanded for

resentencing. We expressly affirmed the sentences except for the scrivener’s error,

and the district court had no authority to go beyond correction of that one technical

error on remand.

       Correa’s third contention is that because of Booker and the change in status

of his state court convictions it was a miscarriage of justice for the district court not

to exceed our mandate and resentence him. That argument proves too much. If we

adopted that definition of miscarriage of justice, countless pre-Booker sentences

would have to be reopened as would all those in which a defendant succeeds in

having one or more state court convictions set aside after his federal sentence was

imposed. The law does not require that.

       AFFIRMED.        1




       1
         Correa’s motion to file his reply brief out of time is granted. His motion to supplement the
record and his motion to file a supplemental reply brief are both denied as moot.

                                                 4